IN THE SUPREME COURT OF THE STATE OF NEVADA

STATE OF NEVADA EMPLOYMENT No. 83322
SECURITY DIVISION; LYNDA
PARVEN, IN HER CAPACITY AS
ADMINISTRATOR OF THE
EMPLOYMENT SECURITY DIVISION;

AND J. THOMAS SUSICH, IN HIS FILED
JAPACITY AS CHAIRPERSON OF THE
EMPLOYMENT SECURITY DIVISION AUG 11 2022

BOARD OF REVIEW, ELIZABETH A. BROW

Appellants, ans F SUPREME COURT
vs. DEPUTY CLERK *
KELLY EPPINGER,
Respondent.

 

 

ORDER OF REVERSAL

This is an appeal from a district court order granting a petition
for judicial review in an unemployment benefits matter. Eighth Judicial
District Court, Clark County; Joseph Hardy, Jr., Judge.

Appellant State of Nevada Employment Security Division
(ESD) denied respondent Kelly Eppinger’s request for unemployment
benefits, finding that Eppinger had left her job without good cause. See
NRS 612.380. An appeals referee upheld the decision to deny benefits, and
the Board of Review affirmed the referee's decision. lppinger then filed a

petition for judicial review in the district court. The district court granted

 

'Because administrative agencies have the authority to interpret the
statutes that they are charged with administering, we decline to adopt a
definition of good cause for the IESD. Intl Game Tech., Inc. uv. Second
Judicial Dist. Court, 122 Nev. 132, 157, 127 P.8d 1088, 1106 (2006).

SupREME Court
OF
NEVADA

(0) 19474 eR Aas PS2ale
ATE 7 — ee TST SEIT Sere - are ry

aa bai

 

 

    

os
hg]

 
Supreme Court
OF
NevaDA

(0) (947A cei

 

 

the petition and reversed the Board of Review's decision, thereby awarding
Eppinger unemployment benefits. ESD appeals.

“When reviewing an administrative unemployment
compensation decision, this court, like the district court, examines the
evidence in the administrative record to ascertain whether the Board acted
arbitrarily or capriciously, thereby abusing its discretion.” Clark Cty. Sch.
Dist. v. Bundley, 122 Nev. 1440, 1444, 148 P.8d 750, 754 (2006). The Board
is “an independent trier of fact,” and its factual findings are conclusive when
supported by substantial evidence. /d. (nternal quotation marks omitted).
Substantial evidence is “evidence that a reasonable mind could find
adequately upholds a conclusion.” /d. at 1445, 148 P.3d at 754.

Having considered the parties’ arguments and the record on
appeal, we conclude that substantial evidence supports the Board of
Review’s decision to deny Eppinger unemployment benefits. The Board of
Review, in affirming the referee’s decision, found—as Eppinger maintains
before this court—that the “catalyst” to her decision to quit was her
employer’s reclassification of her employment status to an independent
contractor. The Board of Review also affirmed the appeals referee's
conclusion that it was not within logic or reason that Eppinger would
continue working as an independent contractor for months after the
catalyst of her departure. Finally, the Board of Review affirmed the
referee's finding that Eppinger had never filed a formal complaint about her
reclassification with anyone at Linden, nor with a state government agency
prior to quitting.

While Eppinger offers an additional argument that she quit
because of a higher paying job, the Board of Review and appeals referee

could reasonably have concluded from the conflicting evidence that

 

 

 
SuprREME Court
OF
Nevapa

(O) 197A eB

Parra ey

     
 

“

 

Eppinger’s ultimate cause for quitting was her reclassification and thus
concluded she did not have good cause to voluntarily resign under NRS
612.380. The Board of Review and the appeals referee chose not to accept
Eppinger’s version of the conflicting evidence, and we “will not substitute
[our] judgment as to the weight of the evidence for that of the administrative
agency.” Langman v. Nev. Adm’rs, Inc., 114 Nev. 203, 210, 955 P.2d 188,
192 (1998); see also Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966)
(‘[T]he possibility of drawing two inconsistent conclusions from the
evidence does not prevent an administrative agency's finding from being
supported by substantial evidence.”).

For the foregoing reasons, we conclude that the Board of
Review's decision was not arbitrary or capricious and the factual findings
are conclusive, as they are supported by substantial evidence. Accordingly,
we conclude that the district court improperly granted Eppinger's petition
for judicial review. Thus, we

ORDER the judgment of the district court REVERSED.

Jas tcl, Ld.

\

Hardesty

 

 

Herndon

STIGLICH, J., dissenting:

Based on the record before us, I agree with the district court’s
assessment that the Board of Review abused its discretion. The district
court correctly noted that the Board’s fact-based legal conclusions are

entitled to deference. However, reviewing the facts Eppinger presented to

 

 
Supreme Court
OF
Nevapa

(OQ) 197A Supreme Court
OF
Nevapa

(0) 137A eB

 

arbitrary and capricious, and | therefore would affirm the district court’s
order, ultimately awarding Eppinger unemployment benefits.

Further, as both parties point out, other states outline a
standard for assessing “good cause” in this context, which is not clearly
defined in the relevant Nevada statutes and caselaw. While the Nevada
Department of Employment, Training and Rehabilitation defines “good
cause” in the Appeals Handbook it provides as a courtesy to claimants, that
guidance is not binding. See State, Dep’t of Emp'’t, Training &
Rehabilitation Emp’t Sec. Div., Appeals Handbook, Nevada Unemployment
Compensation Program 1, 16 (Revised Nov. 2018). In the matter at hand,
“good cause” was not defined in the appeals referee’s findings of fact or
reasons adopted by the Board. Therefore, to promote fairness and
uniformity for these parties and those to follow, | would also take this
opportunity to define what good cause entails.

Accordingly, I respectfully dissent.

AVG 9 J.

Stiglich

cc: Hon. Joseph Hardy, Jr., District Judge
Kristine M. Kuzemka, Settlement Judge
State of Nevada/DETR
Nevada Legal Services/Las Vegas
Kighth District Court Clerk